Case 5:19-cv-00162 Document 32 Filed 12/20/19 Page1ofH

  

LED

 

 

 

 

 

 

DEC 2 0 2019
IN THE UNITED STATES DISTRICT COURT FOR THE |
SOUTHERN DISTRICT OF WV Rory Epeey oe |
Southom District of West Virginia

STYLE OF CASE: MARK MEYERS, in his Own Right and on Behalf of Others
Similarly Situated v. BLUESTONE INDUSTRIES, INC.; and
JILLEAN L. JUSTICE, JAMES C., JUSTICE, III and JAMES T.
MILLER, Individually.
In the U.S. District Court for the Southern District of WV
CA No. 5:19-CV-00162

REPORT OF MEDIATOR
A Settlement Conference was held in the above-captioned matter on December 16, 2019
in Charleston, WV. As a result of this conference:
d. This case was settled.
2 Additional mediation will take place in this case during the next several

weeks, after which this form will be updated and resubmitted.

3. _X This case was not settled and it is my opinion that:
(a) The next step should be a Court-conducted status conference.
(b) The next step should be a Court-conducted settlement conference.
(c) X This case should proceed in normal course.

4, Counsel for the parties and the parties have authorized the mediator to supplement this

mediation by stating the following:

Mediator: /s/ Stephen ). Dalesio, Esq. Date: December 17, 2019

*** Please mail this form to the appropriate Clerk’s office.
